Citation Nr: 1536998	
Decision Date: 08/28/15    Archive Date: 09/04/15

DOCKET NO.  12-03 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a right knee disorder.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from March 1951 to March 1953, followed by reported service in the Ready Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in July 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  It was most recently before the Board in December 2014, at which time the Board determined that new and material evidence had been received by VA with which to reopen a previously denied claim for service connection for a right knee disorder and remanded that reopened claim so that additional development could be undertaken.  Such case has since been returned to the Board for further review.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On his original claim for compensation, the Veteran reported that he had a trick right knee that had been injured prior to entrance to service, but had been aggravated by service.  On entrance into service in March 1951, it was noted that the Veteran had minimal limitation of motion of the right knee.  The service treatment records reflect that in March 1951 (the month of entrance into service), the Veteran reported an injury to the right medial meniscus a year and a half previously.  The knee reportedly had locked the day before.  In April 1951, the Veteran was evaluated prior to starting basic training.  He reported that he had injured his knee while playing baseball a year and a half previously and had worn a cast for six weeks.  Since then he had had episodes of acute pain and swelling six times.  Presently, he had continued knee pain on excessive weight bearing.  The diagnosis was probable internal derangement of right knee with torn medial meniscus.  It was recommended that the Veteran change his profile to L3, temporary, and that his basic training be limited to six weeks.  He was to be excused from double timing, speed, and prolonged marches.  The remainder of the Veteran's service treatment records are negative for right knee pain or problems.  

On remand, the Veteran was afforded a VA medical examination in February 2015, as had been directed by the Board, primarily in order to obtain clarifying medical opinion as to whether the evidence of record showed that the Veteran's preexisting right knee disorder was not aggravated by service or that any increase in disability was due to the natural progression of the disease.  The examiner responded to the AOJ's request to the question of whether the medical evidence of record showed that the preexisting right knee disability was caused by or permanently aggravated by military service with the answer, "[n]ot as likely as not."

Included as part of the VA examiner's rationale for that opinion was the following:

Service Treatment Records presently silently (less likely) reflect veteran sustained a permanent aggravation of the right knee during military service.  As likely as not veteran's right knee condition is related to natural progression of the right knee.  Less likely as not solely attributable to impairment secondary to general military duties and activities, including but not limited to basic training, military drills, and prolonged marching.  Bilateral knees show degenerative changes, in this 85 year-old male, 62 years following military discharge from service.  Present bilateral knee arthritic changes as likely as not related to natural progression.  Veteran underwent surgical intervention of the right knee, although reports symptoms did not completely resolve.  As likely as not more advanced degenerative changes of the right knee, as compared to the left, may at least partially represent a combination of pre-service and post-service injuries, however, exact delineation is mere conjecture.  Veteran is adamant he was medically treated for right knee multiple injuries during military service.  Perhaps additional medical evidence remains pending.  

The Board finds a lack of clarity with respect to the first sentence of the rationale, and even if typographical or transcription errors are to blame, it would not be unreasonable to interpret it as denoting inservice aggravation.  However, that would be clearly contradictory to the brief opinion cited above and the other stated elements of the examiner's rationale.  As well, the VA examiner indicated that it was as likely as not, i.e. equal probability, that the Veteran's knee disability, including arthritis, is due to the natural progression of the disorder.  In other words, it is unclear whether the examiner was intending to say that it was at least as likely as not that the knee disorder and arthritis are not the result of natural progression.  And, if natural progression was not responsible, then it begs the question of whether it could be attributable to an increase in disability, if any, occurring in service, which the examiner did not fully address.  

In this instance, the question the Board raised was not utilized by the AOJ in requesting the medical opinion, which may have contributed to some degree to the noted contradictions.  Here, there is evidence at entry into service of a preexisting right knee disorder and the Veteran alleges that he further injured his right knee prior to and during basic training, so the questions which need to be answered are whether an increase in disability occurred in service and, if so, is there clear and unmistakable evidence that the preexisting disorder was not aggravated by service.  As the opinion's rationale is unclear, this matter must be revisited by the VA examiner, prior to the Board's entry of a final administrative decision.  

Notice, too, is taken by the Board regarding the VA examiner's report that the Veteran was adamant that he was treated for multiple injuries during military service, with reference to the possibility that additional medical evidence may be outstanding.  All available service treatment and personnel records pertaining to the Veteran's period of active duty have been made a part of his claims folder, and as noted, his records are fire-related, meaning that some may have been destroyed in a fire at the National Personnel Records Center in the 1970s.  Nonetheless, the Veteran has reported that upon his discharge from service, he was immediately transferred to the Ready Reserve in which he served through October 1956.  Any service treatment and personnel records as to that period of service are not now on file and efforts to obtain same are found to be in order for the purpose of identifying the nature and extent of the claimed injuries to the right knee occurring during active duty.  

Accordingly, this case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  Expedited handling is requested.)

1.  Verify the dates of the Veteran's service in the Ready Reserve reported by him to have been from March 1953 to October 1956 and obtain all available service treatment and personnel records relating to that Reserve service for inclusion in the claims folder.  

2.  Thereafter, return the opinion prepared by the VA examiner in February 2015 to the same examiner for the preparation of an addendum to the earlier opinion.  

Following a further review of the claims folder, the VA examiner is asked to address the following question, providing a complete rationale for the opinion offered: 

Is it shown by the record, inclusive of the Veteran's own statements, that there was an inservice increase in disability of his preexisting right knee disorder, and, if so, is it clear and unmistakable that any such increase is the result of that disorder's natural progression?  The VA examiner is advised that an inservice increase in severity does not contemplate a temporary increase in symptoms, but a chronic worsening of the disorder.  

3.  Lastly, readjudicate the issue on appeal and if the benefit sought is not granted, furnish the Veteran a supplemental statement of the case and afford him a reasonable period in which to respond, before returning the case to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




